UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 3, 2014 REDWOOD MORTGAGE INVESTORS IX, LLC (Exact Name of Registrant as Specified in its Charter) Delaware 333-155428 26-3541068 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1825 S. Grant Street, Suite 250, San Mateo, CA 94402 (Address if Principal Executive Offices)(Zip Code) (650) 365-5341 (Registrant’s telephone number, including area code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ⃞Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⃞ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⃞ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⃞ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. It is the intention of the managers of Redwood Mortgage Investors IX, LLC (the “Company”) to extend the offering of units of limited liability company interest for an additional one-year period. The offering will terminate on December 4, 2015 unless the managers, in their discretion, terminate the offering earlier or the offering is fully subscribed. If the Company files a new registration statement during 2015, the Company could continue to sell units until the earlier of 180 days after December 4, 2015, or the effective date of the new registration statement. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REDWOOD MORTGAGE INVESTORS IX, LLC (Registrant) Date:December 3, 2014 By: Redwood Mortgage Corp., Manager By: /s/ Michael R. Burwell Name: Michael R. Burwell Title President, Secretary and Treasurer (On behalf of the registrant, and in the capacity of principal financial and accounting officer) Date:December 3, 2014 By: Gymno LLC, Manager By: /s/ Michael R. Burwell Name: Michael R. Burwell Title: Manager
